Citation Nr: 0002537	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  97-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1979 to 
August 1982.  This appeal arises from an October 1994 rating 
decision of the Columbia, South Carolina, regional office 
(RO) which denied entitlement to a total disability 
evaluation based upon individual unemployability.  This 
matter was Remanded by the Board of Veterans' Appeals (Board) 
in September 1998 for the purpose of obtaining additional 
medical evidence, and it has been returned to the Board for 
appellate review.


REMAND

In its September 1998 Remand, the Board requested that the 
veteran be afforded VA examinations to determine the severity 
of his service-connected chronic sinusitis with allergic 
rhinitis and eczema with history of urticaria.  The examiners 
were also asked to address the "veteran's capacity for 
gainful employment" based solely on impairment due to his 
service-connected disabilities.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).  The report of the veteran's July 1999 VA 
sinus examination contained no commentary on the effect his 
chronic sinusitis with allergic rhinitis had on his ability 
to secure and/or maintain gainful employment.  Similarly, 
while the veteran was noted to have given a history of 
quitting a job at Winn Dixie due to an exacerbation of his 
service-connected skin condition, the dermatological examiner 
failed to address what type of employment activities would be 
limited by the veteran's eczema with history of urticaria.

To this, the RO is advised that the Board is obligated by law 
to ensure that the RO complies with its directives, as well 
as those of the Court.  The Court has stated that compliance 
by the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, the veteran must be afforded VA 
otolaryngology, 

dermatology, and pulmonary examinations to properly determine 
the severity of his service-connected chronic sinusitis with 
allergic rhinitis, eczema with history of urticaria, and 
asthma and what type of employment activities would be 
limited by those disabilities.

Although he has been examined previously for VA purposes, the 
importance of the new examinations to ensure adequate 
clinical findings should be emphasized to the veteran.  The 
veteran is henceforth advised that failure to report, without 
good cause, for an examination scheduled in connection with a 
claim for an increased rating or a total disability 
evaluation based upon individual unemployability may result 
in denial of that claim.  38 C.F.R. § 3.655 (1999).

Further, as referenced above, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining treatment records to 
which the veteran has referred.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Thus, as this matter is being Remanded 
for additional VA examinations, the RO should obtain the 
veteran's current medical records pertaining to the treatment 
of his service-connected chronic sinusitis with allergic 
rhinitis, eczema with history of urticaria, and asthma.  The 
Board also notes that the record contains references to the 
veteran receiving vocational rehabilitation training.  The 
veteran's Chapter 31 file should also be obtained and 
included with the claims folder.

Finally, during the course of this appeal, the veteran raised 
the claim of service connection for hives and a chronic sinus 
disorder.  By a rating action dated in August 1995, the RO 
assigned a 10 percent disability evaluation for chronic 
sinusitis with allergic rhinitis and a noncompensable 
disability evaluation for eczema with history of urticaria, 
after granting service connection for the same.  The veteran 
received notice of this decision on August 10, 1995.  In a 
statement received in November 1995, the veteran indicated 
that he had received notice of the August 1995 decision, and 
that he was "appealing the decisions" pertaining to his 
hives and the cysts in his nose.  The Board construes this a 
notice of disagreement with the ratings assigned the 
veteran's service-connected chronic sinusitis with allergic 
rhinitis and eczema with history of urticaria.  To date, 
there is no evidence that the appellant has been furnished a 
Statement of Case on either of these issues.  As the filing 
of a notice of disagreement places a claim in appellate 
status, the Court has held that the RO's failure to issue a 
Statement of the Case is a procedural defect requiring 
remand.  See Manlincon v. West, 12 Vet. App. 238 (1999); see 
also Godfrey v. Brown, 5 Vet. App. 127, 132 (1993).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected chronic 
sinusitis with allergic rhinitis, eczema 
with history of urticaria, and/or asthma 
since January 1996.  All records not 
already incorporated in the claims folder 
should be obtained, to include those from 
the Dorn VA Medical Center and any other 
identified VA medical facility.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The veteran's Chapter 31 (Vocational 
Rehabilitation) file should be obtained 
and included with the claims folder.

3.  The RO should schedule the veteran 
for special VA otolaryngology, 
dermatology, and pulmonary examinations.  
The veteran should be properly notified 
of the date, time and place of the 
examinations in writing.  A copy of the 
notification letter should be associated 
with the claims file.  The claims folder 
must be made available to the examiners 
for review prior to the examination.  
Such tests as the examiners deem 
necessary should be performed, to include 
the requisite pulmonary function tests 
used to evaluate asthma.  Findings 
necessary to rate the identified service-
connected disabilities should be set 
forth in detail.  The examiners should 
also describe what type of employment 
activities would be limited by the 
veteran's service-connected 
disability(ies) and whether or not 
sedentary employment would be feasible.  
The reasons and bases for all conclusions 
should be provided.

4.  The RO should furnish the veteran and 
his representative with a Statement of 
the Case (SOC) on the issues of 
entitlement to an evaluation in excess of 
10 percent for chronic sinusitis with 
allergic rhinitis, on appeal from the 
initial evaluation, and entitlement to a 
compensable evaluation for eczema with 
history of urticaria, on appeal from the 
initial evaluation.  The RO's attention 
is directed to Fenderson v. West, 12 Vet. 
App. 119 (1999).  The SOC should 
thoroughly discuss all evidence received 
since the August 1995 decision including 
the findings of the July 1999 VA 
specialty examinations.  The SOC should 
include citations to all pertinent 
regulations.  There should also be 
included with this document information 
concerning the need to file a substantive 
appeal to these issues if the Board is to 
address them.  A VA Form 9 should be 
provided for the veteran's use. The 
veteran must be informed that he must 
file a substantive appeal to the SOC if 
he wishes the Board to consider the 
issues addressed therein.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted 

and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

6.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case (SSOC) and afforded a 
reasonable opportunity to respond.  The 
SSOC should include citation to all 
relevant regulatory provisions.  If 
appropriate, the SSOC should also include 
the provision of 38 C.F.R. § 3.655.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to afford due process and to obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



